Title: To James Madison from Maury & Latham, 13 September 1820
From: Maury & Latham
To: Madison, James


                
                    Sir,
                    Liverpool. 13 Sep 1820
                
                We beg leave to inform you that by the Scipio, Capt Drummond, for Norfolk, we shipped the goods you directed should be purchased, and consigned them to Mess Moses Myers & Son, requesting them to receive Mess Mackay & Campbells instructions respecting them. We judged it best to send them to Norfolk as there may be no vessel from hence to the Rappahannoc this twelvemonth. We must apprize you that we have sent no German Oznaburgs, as they are not to be had here, and if we were to send a bolt of Scotch Oznaburgs the quantity is so small that the bounty would be lost, and you might in that case buy it much cheaper in Baltimore. We sent a piece of yellow lining for the Curtains, altho not order’d, as they could not be made up without lining.
                We have also to inform you that we have sold 7 Hhds of your Tobo. viz. 1 @ 4¾—5 @ 5d. & 1 @ 5¼. The average of fair James River leaf is about 5½, altho very fine brings as high as 8d. There are now 8000 Hhds here, & several cargoes expected. The price of James River leaf 3¼ @ 8d. strips 3½ @ 6½. Rappahannoc leaf 3. 5½ strips 3¼ @ 5d & no favorable change looked for.
                
                American flour sells @ 24/–25/pbl. and no chance whatever of the ports opening this year. Wheat has sold @ 8/3 ⅌ bushl. of 70 lbs. We have the honor to be Sir, Your faithful & obt Serts.
                
                    Maury & Latham
                
            